228 S.W.2d 512 (1950)
FOWLER
v.
STATE.
No. 24720.
Court of Criminal Appeals of Texas.
March 29, 1950.
*513 R. P. Watson, Jr., Marshall, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Judge.
At a term of the County Court of Harrison County, Texas, which convened on the 5th day of September, 1949, and terminated by operation of law on the 6th day of November, 1949, appellant was convicted of the offense of driving an automobile upon a public highway while intoxicated.
On October 31, 1949, and during said term of court, appellant gave notice of appeal and executed an appeal bond in the sum fixed by the court.
The Court of Criminal Appeals does not obtain jurisdiction where appeal bond is resorted to before adjournment of the term at which judgment of conviction was rendered. See Art. 830, C.C.P.; Koerner v. State, Tex.Cr.App., 218 S.W.2d 1004, and cases there cited.
The State's motion to dismiss is therefore granted, and the appeal is dismissed.
Opinion approved by the Court.